Citation Nr: 0813559	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, A.F., and B.H.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1998 to May 
2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 2001 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
disability rating, effective May 13, 2000.  This rating 
decision was not appealed.

The veteran filed the present increased rating claim for low 
back strain in April 2005.  In its March 2006 rating 
decision, the RO denied an increased rating for low back 
strain and continued the 10 percent rating for that 
disability.  The veteran has perfected his appeal.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.

In March 2008, the veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).

The record raises a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
as secondary to the service-connected low back strain.  See 
VA Form 9 dated May 2007.  However, this additional claim has 
not been adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate development and consideration.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.

REMAND

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The most recent treatment records (VA and private) in the 
claims file that pertain to the veteran's spine are dated in 
2005.

The most recent VA spine examination report associated with 
the claims file is dated in June 2005, approximately three 
years ago.  The claims file was not available for review by 
the June 2005 VA examiner.  During that examination, range of 
motion of the veteran's thoracolumbar spine measured 75 
degrees of flexion, 40 degrees of extension, 30 degrees of 
right lateral side-bending, 18 degrees of left lateral side-
bending, 35 degrees of right rotation, and 35 degrees of left 
rotation.  The veteran ambulated slowly but with a normal 
gait.  X-rays taken at the same time showed no evidence of 
abnormal spinal contour.  The veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  The VA 
examiner opined that it is not likely that the veteran's 
current degenerative disc disease of the lumbar spine is 
related to his simple acute musculoligamentous strain during 
military service.  The Board interprets this statement to 
mean that the VA examiner considers the veteran to be 
afflicted with two separate and distinct disabilities.  
However, throughout the course of examining the veteran, the 
VA examiner did not disassociate the symptoms of one 
disability from the other.

At his March 2008 Travel Board hearing, the veteran described 
his current symptoms of low back stiffness, radiating pain, 
warmth, tingling, and flare-ups.  See Travel Board Hearing 
Transcript at pages 4-9.  The veteran's representative 
testified that "there is no distinction between the two 
[disabilities] that [the veteran], as a layperson, could 
describe to me.  He experiences the symptoms exactly the same 
way...that's my understanding."  See id. at page 13.

In view of the June 2005 VA spine examination and the 
representative's statements at the March 2008 Travel Board 
hearing, the Board has determined that a new VA examination 
is warranted in order to fully and fairly evaluate the 
veteran's claim for entitlement to an increased disability 
rating for low back strain.  As noted in the Introduction, 
the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine, as secondary 
to the service-connected low back strain, is being referred 
to the RO for appropriate development and consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claim.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes; and 
(4) examples must be provided of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
strain at any time since his discharge 
from active service in May 2000.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his service-connected low back strain.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests, studies, and X-rays should be 
performed, and all findings must be 
reported in detail.  The report should 
set forth all objective findings 
regarding the thoracolumbar spine, 
including complete range of motion 
measurements.  The examiner must indicate 
whether there is any muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  
The examiner must comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain upon use of the 
thoracolumbar spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.  If the 
examiner diagnoses more than one separate 
and distinct disability pertaining to the 
veteran's thoracolumbar spine, then the 
examiner must provide testing, objective 
findings, and opinions for each 
disability separately.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


